WOLF, J.
Appellant raises two issues on appeal. We find only one issue has merit; we agree with appellant that the trial court erred when it failed to enter a written order adjudicating appellant competent to proceed before allowing appellant to represent himself in a bench trial. Therefore, we AFFIRM appellant’s judgment and sentence, but REMAND for the trial court to enter a written order of competency nunc *1001pro tunc. Mullens v. State, 197 So.3d 16, 37 (Fla. 2016).
LEWIS and WETHERELL, JJ., CONCUR.